Citation Nr: 0812870	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from November 1944 until July 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

In April 2008, the Board advanced the veteran's case on the 
docket. 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2007).


FINDING OF FACT

The veteran has been diagnosed with bilateral hearing loss 
and tinnitus that has been related to in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active-duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2007).

2.  Tinnitus was incurred in active-duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran claims that he has bilateral hearing loss and 
tinnitus as a result of noise exposure in service.  According 
to the law and regulations, service connection is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

To establish service connection for hearing loss disability, 
the veteran is not obliged to show that his hearing loss was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hearing loss disability is defined by regulation.  For the 
purpose of applying laws administered by the VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the veteran's hearing loss meets the 
pure tone criteria for impaired hearing for VA compensation 
purposes under 38 C.F.R. § 3.385 (2007).  
On the authorized audiological evaluation in August 2004 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
55
55
55
LEFT
40
25
40
50
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 94 in the left ear.

In addition, the August 2004 VA examiner noted that the 
veteran had bilateral constant tinnitus.  The examiner also 
characterized his tinnitus as long-standing and indicated 
that it had negatively affected his lifestyle.  Thus, he has 
been diagnosed with bilateral hearing loss and tinnitus.

The veteran asserts that he was exposed to acoustic trauma 
in-service.  Specifically, he recalled being exposed to 
weapon fire.  In this case, enlistment and separation 
examinations evaluated the veteran's hearing using the 
whispered test.  On those occasions, no hearing loss was 
noted.  Additionally, service medical records are absent any 
complaint or treatment for hearing loss or tinnitus.  

However, his service records also indicate that he was a 
Seaman Second Class and he received instruction at an indoor 
rifle range and attended a welding course.  Therefore, his 
claim of noise exposure in service is corroborated by his 
service records.

Next, the medical evidence reflects a nexus between the 
veteran's current bilateral hearing loss and tinnitus and 
active duty service.  The clinical assessment was that the 
veteran's hearing loss and tinnitus was at least as likely as 
not related to noise exposure in service.  Significantly, the 
examiner had the claims file for review.  It can, therefore, 
be assumed that the examiner was aware of the veteran's level 
of noise exposure in service and effect of any post-service 
noise exposure on his current disability. 

As the veteran's hearing loss and tinnitus have been related 
to noise exposure in service, despite any other sources that 
may also have contributed, the claims for service connection 
are granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


